DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 12/17/2021 has been entered and is currently under consideration.  Claims 1-2, 4-6, 9-10, and 13-14 are allowed.
Election/Restrictions
Claims 5-6, 9-10, and 13-14 allowable. The restriction requirement between group 1 directed to a linear drive, and group 2 directed to a method for determination of a friction coefficient of a linear drive for a stretching and/or blow moulding machine , as set forth in the Office action mailed on 09/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group 1, claims 1-2 and 4 is withdrawn.  Claims 1-2 and 4 , directed to a linear drive no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 2/11/2022.



Claims 11-12, and 15-16 are canceled.

Allowable Subject Matter
Claim 5-6, 9-10, and 13-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, Devenoges (US 6576171 of record) teaches:
A method for determination of a friction coefficient of a linear drive for a stretching and/or blow moulding machine, comprising the following steps:
- determining a desired force absorption of the linear drive during operation (Col 5, ln 26-36),
- determining an actual force absorption of the linear drive during operation using a force sensor (Col 5, ln 26-46),
- comparing the actual force absorption with the desired force absorption (Col 5, ln 26-46),
- outputting a signal when a previously defined deviation between desired force absorption and actual force absorption is exceeded (Col 5, ln 26-46).
Devenoges does not teach wherein from the parameters first of all a model is calculated which includes a variable for the frictional force on the stretching unit and only in a subsequent optimisation process are simulations of the desired force absorption of the linear drive carried out by variation of values for the frictional force simulation until a sufficiently good approximation between the simulation of the desired force absorption and the actual force absorption of the linear drive is achieved.
The prior art of record does not teach the limitations of the claim either alone or in combination.  Therefore claim 5 is allowed.
Claims 16, 9-10, and 13-14 are allowed due to dependency on claim 5.
Regarding claim 1, 
The prior art of record does not teach the limitations of the claim either alone or in combination.  Therefore claim 1 is allowed.
Claims 2 and 4 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743